DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 22, 2022 has been entered. 
Claims 1-20 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant Scott on April 29, 2022.
The application has been amended as follows: 

As per Claim 2
Claim 2, page 2, line 6, “the generation of multiple error bits” should read as “a generation of multiple error bits”.
Therefore, the examiner’s amendment of claim 2 reads as follows:

Claim 2
The semiconductor memory device of Claim 1, wherein the main data includes a plurality of data bits arranged into a plurality of sub data units; wherein the ECC includes a plurality of column vectors divided into a plurality of code groups corresponding to the sub data units and the parity data; and wherein the column vectors have elements to restrict a location of a sub data unit in which a mis-corrected bit occurs in response to a generation of multiple error bits of the main data that are uncorrectable by the ECC.

As per Claim 7
Claim 7, page 4, line 4, “the (k+1) sub array blocks” should read as “the (k+1) target sub array blocks”.
Therefore, the examiner’s amendment of claim 7 reads as follows:

Claim 7
The semiconductor memory device of Claim 1, wherein the control logic circuit is configured to control the I/O gating circuit such that the I/O gating circuit stores parity bits of the parity data in a k/2_th sub array block, a (k/2+1)_th sub array block and a (k/2+3)_th sub array block among the (k+1) target sub array blocks.

As per Claim 19
Claim 19, page 8, line 5, “the (k+1) sub array blocks” should read as “the (k+1) target sub array blocks”.
Therefore, the examiner’s amendment of claim 19 reads as follows:

Claim 19
The memory system of Claim 18, 
wherein the memory controller includes a second error correction circuit configured to correct error bits in the main data received from the semiconductor memory device, using a second ECC represented by a second generation matrix; 
wherein the (k+1) target sub array blocks include: 
a first set of sub array blocks configured to store some of the data bits of the main data; and
 a second set of sub array blocks configured to store both a portion of the data bits of the main data and the portion of the parity data; 
wherein the plurality of code groups include a first set of code groups corresponding to the first set of sub array blocks, and a first set of code groups corresponding to the second set of sub array blocks; 
wherein the multiple error bits include a first error bit and a second error bit; 
wherein when a first sub data unit among the plurality of sub data units is stored in a first sub array block among the first set of sub array blocks and the first error bit and the second error bit are included in the first sub data unit, column vectors of a code group corresponding to the first sub array block, among the first set of code groups, have elements configured to place the mis-corrected bit in the first sub data unit; and wherein the second error correction circuit is configured to correct the multiple error bits and the mis-corrected bit using the second ECC.

As per Claim 20
Claim 20, page 9, line 5, “the (k+1) sub array blocks” should read as “the (k+1) target sub array blocks”.
Therefore, the examiner’s amendment of claim 20 reads as follows:

Claim 20
The memory system of Claim 18, 
wherein the memory controller includes a second error correction circuit configured to correct error bits in the main data received from the semiconductor memory device, using a second ECC represented by a second generation matrix; 
wherein the (k+1) target sub array blocks include: 
a first set of sub array blocks configured to store some of the data bits of the main data; and 
a second set of sub array blocks configured to store both of a portion of the data bits of the main data and the portion of the parity data; 
wherein the plurality of code groups include: 
a first set of code groups corresponding to the first set of sub array blocks; and 
a second set of code groups corresponding to the second set of sub array blocks; 
wherein the multiple error bits include a first error bit and a second error bit; 
wherein, when a sub data unit among the plurality of sub data units is stored in a sub array block among the second set of sub array blocks and the first error bit and the second error bit are included in the sub data unit, the column vectors have elements to restrict a location of the sub data unit in which the mis-corrected bit occurs, which is generated by the first error bit and the second error bit, such that the mis-corrected bit is correctable by the memory controller; and 
wherein the second error correction circuit is configured to correct the multiple error bits and the mis-corrected bit using the second ECC.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Cha et al. (U.S. Patent Application Publication No. 2017/0109231 A1) discloses: A semiconductor memory device (memory system 20), comprising:
a memory cell array (memory cell array 300 within semiconductor memory device 200a) having a plurality of volatile memory cells therein (Paragraph [0062]: “In other example embodiments, each of the plurality of semiconductor memory devices 200 a˜200 n may be a memory device including dynamic memory cells such as a dynamic random access memory (DRAM).”
The Examiner finds the memory cell array 300 being dynamic memory cells such as DRAM as disclosed in Cha teaches the claimed “memory cell array having a plurality of volatile memory cells therein”.), the memory cell array connected to word-lines and bit-lines and divided into a plurality of sub array memory blocks (Paragraph [0079]: “The memory cell array 300 may include first through fourth bank arrays 310˜340. The row decoder 260 may include first through fourth bank row decoders 260 a˜260 d respectively coupled to the first through fourth bank arrays 310˜340, the column decoder 270 may include first through fourth bank column decoders 270 a˜270 d respectively coupled to the first through fourth bank arrays 310˜340, and the sense amplifier unit 285 may include first through fourth bank sense amplifiers 285 a˜285 d respectively coupled to the first through fourth bank arrays 310˜340. Each of the first through fourth bank arrays 310˜340 may include a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL.” 
The Examiner finds the first through fourth bank arrays 310 to 340 having a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL as disclosed in Cha teaches the claimed “memory cell array connected to word-lines and bit-lines and divided into a plurality of sub array memory blocks”. Specifically, the Examiner finds the first through fourth bank arrays 310 to 340 of Cha teaches the claimed “plurality of sub array memory blocks”.);
an error correction circuit (error correction circuit 400) configured to generate parity data from main data using an error correction code (ECC) represented by a generation matrix (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data and may store the main data MD and the parity data in the memory cell array 300.”
Paragraph [0143]: “FIG. 12 illustrates an example of a generation matrix that is used when the parity generator of FIG. 11 generates the parity data according to example embodiments.”
The Examiner finds the error correction circuit 400 performing an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data from the parity generator as illustrated in FIG. 11 of Cha teaches the claimed “error correction circuit configured to generate parity data from main data using an error correction code (ECC) represented by a generation matrix”.);
an input/output (I/O) gating circuit (input/output (I/O) gating circuit 290) connected between the memory cell array and the error correction circuit; and
a control logic circuit (control logic (or control logic circuit) 210) configured to control the error correction circuit and the I/O gating circuit responsive to a command and address received from an external memory controller (Paragraph [0093]: “The control logic circuit 210 may control operations of the semiconductor memory device 200 a. For example, the control logic circuit 210 may generate control signals for the semiconductor memory device 200 a in order to perform a write operation or a read operation. The control logic circuit 210 may include a command decoder 211 that decodes a command CMD received from the memory controller 100 and a mode register 212 that sets an operation mode of the semiconductor memory device 200 a.”
The Examiner finds the control logic circuit 210  controlling operations of the semiconductor memory device 200 a based on the decoded command CMD received from the memory controller 100 as disclosed in Cha teaches the claimed “control logic circuit configured to control the error correction circuit and the I/O gating circuit responsive to a command and address received from an external memory controller”.), the control logic circuit configured to: (i) store the main data and the parity data in (k+1) target sub array blocks (first memory blocks 311 to 314 of bank array 310) among the sub array blocks (first through fourth bank arrays 310 to 340), and 
However, Cha does not explicitly disclose that the number of first memory blocks 311 to 314 of bank array 310 can be a greater number of memory blocks than those illustrated in Figure 7.
The Examiner finds it would have been obvious to a person having ordinary skill in the art at the time that the invention was filed to have the ellipsis, illustrated in Figure 7, represent three additional first memory banks (hereinafter referred as 312a, 312b and 312c), resulting in a total number of six first memory banks (i.e., 311, 312, 312a, 312b 312c, and 313). The Examiner notes the ellipsis represents an omission of memory blocks from being illustrated and thus, the Examiner finds it would have been obvious for the omitted amount of first memory banks to be any arbitrary number, such as a total of six first memory banks. The Examiner, therefore, finds it would it would have been obvious to one having ordinary skill in the art at the time the application was filed to include additional first memory banks in first bank array 310. This combination is merely a difference of the amount of first memory banks as omitted by the ellipsis of Figure 7 that does no more than perform the same known processes and yield same predictable results as disclosed in Cha.
(ii) control the I/O gating circuit such that a portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, where k (four first memory blocks (i.e., 312a, 312b, 312c and 313)) is an even integer greater than two (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data and may store the main data MD and the parity data in the memory cell array 300.”
Paragraph [0121]: “When the engine configuration selection signal ECSS indicates a first engine configuration mode, the error correction circuit 400 may operate as one ECC engine that performs an ECC encoding on 2h-bit write data to generate (h+1)-bit parity data, and performs an ECC decoding on 2h-bit read data and (h+1)-bit read parity data. Here, h may be natural number equal to or greater than two. In some embodiments, h may be 7. Therefore, the main data MD includes 128 bits and the parity data includes 8 bits. The 128 bits of main data MD may be stored in the normal cell array NCA and the 8 bits of parity data may be stored in the redundancy cell array RCA. In one embodiment, the 128-bit main data and the 8-bit parity data may be simultaneously output form the first memory blocks 311˜313 and the second memory block 314 of FIG. 7 in response to a first address.”
The Examiner finds the 128 bits of main data MD stored in the normal cell array NCA (e.g., four first memory blocks (i.e., 312a, 312b, 312c and 313) and the 8 bits of parity data stored in the redundancy cell array RCA (e.g., second memory block 314 as illustrated in Figure 7) within semiconductor memory device 200 a as disclosed in Cha teaches the claimed “control logic circuit configured to: (i) store the main data and the parity data in (k+1) target sub array blocks among the sub array blocks, and (ii) control the I/O gating circuit such that a portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, where k is an even integer greater than two.” Specifically, the Examiner finds the four first memory blocks (i.e., 312a, 312b, 312c and 313) teaches the claimed “k is an even integer greater than two”. The Examiner further finds four first memory blocks (i.e., 312a, 312b, 312c and 313) and second memory 314 of first bank array 310 storing both main data MD and parity data as disclosed in Cha teaches the claimed “portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, where k is an even integer greater than two.”).
However, the Examiner finds Cha does not teach or suggest the claimed “semiconductor memory device, comprising: a memory cell array having a plurality of volatile memory cells therein, the memory cell array connected to word-lines and bit-lines and divided into a plurality of sub array memory blocks; an error correction circuit configured to generate parity data from main data using an error correction code (ECC) represented by a generation matrix; an input/output (1/O) gating circuit connected between the memory cell array and the error correction circuit; and a control logic circuit configured to control the error correction circuit and the I/O gating circuit responsive to a command and address received from an external memory controller, the control logic circuit configured to: (i) store the main data and the parity data in (k+1) target sub array blocks among the sub array blocks, and (ii) control the I/O gating circuit such that each of at least two target sub array blocks of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, where k is an even integer greater than two.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding claim 11, Cha et al. (U.S. Patent Application Publication No. 2017/0109231 A1) discloses: A semiconductor memory device (memory system 20), comprising:
a memory cell array (memory cell array 300 within semiconductor memory device 200a) having a plurality of volatile memory cells therein (Paragraph [0062]: “In other example embodiments, each of the plurality of semiconductor memory devices 200 a˜200 n may be a memory device including dynamic memory cells such as a dynamic random access memory (DRAM).”
The Examiner finds the memory cell array 300 being dynamic memory cells such as DRAM as disclosed in Cha teaches the claimed “memory cell array having a plurality of volatile memory cells therein”.), which are connected to a plurality of word-lines and bit-lines (Paragraph [0079]: “The memory cell array 300 may include first through fourth bank arrays 310˜340. The row decoder 260 may include first through fourth bank row decoders 260 a˜260 d respectively coupled to the first through fourth bank arrays 310˜340, the column decoder 270 may include first through fourth bank column decoders 270 a˜270 d respectively coupled to the first through fourth bank arrays 310˜340, and the sense amplifier unit 285 may include first through fourth bank sense amplifiers 285 a˜285 d respectively coupled to the first through fourth bank arrays 310˜340. Each of the first through fourth bank arrays 310˜340 may include a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL.” 
The Examiner finds the first through fourth bank arrays 310 to 340 having a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL as disclosed in Cha teaches the claimed “plurality of volatile memory cells therein, which are connected to a plurality of word-lines and bit-lines”.);
an error correction circuit (error correction circuit 400) configured to generate parity data based on main data using an error correction code (ECC) represented by a generation matrix (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data and may store the main data MD and the parity data in the memory cell array 300.”
Paragraph [0143]: “FIG. 12 illustrates an example of a generation matrix that is used when the parity generator of FIG. 11 generates the parity data according to example embodiments.”
The Examiner finds the error correction circuit 400 performing an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data from the parity generator as illustrated in FIG. 11 of Cha teaches the claimed “error correction circuit configured to generate parity data based on main data using an error correction code (ECC) represented by a generation matrix”.) . . . ;
an input/output (I/O) gating circuit (input/output (I/O) gating circuit 290) connected between the memory cell array and the error correction circuit; and
a control logic circuit (control logic (or control logic circuit) 210) configured to control the error correction circuit based on a command and an address received from an external memory controller (Paragraph [0093]: “The control logic circuit 210 may control operations of the semiconductor memory device 200 a. For example, the control logic circuit 210 may generate control signals for the semiconductor memory device 200 a in order to perform a write operation or a read operation. The control logic circuit 210 may include a command decoder 211 that decodes a command CMD received from the memory controller 100 and a mode register 212 that sets an operation mode of the semiconductor memory device 200 a.”
The Examiner finds the control logic circuit 210 controlling operations of the semiconductor memory device 200 a based on the decoded command CMD received from the memory controller 100 as disclosed in Cha teaches the claimed “control logic circuit configured to control the error correction circuit based on a command and an address received from an external memory controller”.).
However, the Examiner finds Cha does not teach or suggest the claimed “error correction circuit configured to: (i) store the main data and the parity data in a target area of a target page in the memory cell array, which is designated by an address, (ii) interleave the main data and the parity data such that parity bits of the parity data are stored symmetrically with respect to a virtual center line in the target area, and (iii) vary sub data patterns based on a least significant bit (LSB) of the address designating the target page, the main data and the parity data stored in the target area constituting the sub data patterns.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 11 as allowable over the prior art.  

Regarding claim 17, Cha et al. (U.S. Patent Application Publication No. 2017/0109231 A1) discloses: A memory system (memory system 20), comprising:
a semiconductor memory device (semiconductor memory device 200a); and
a memory controller memory controller 100 configured to control the semiconductor memory device (Paragraph [0093]: “The control logic circuit 210 may include a command decoder 211 that decodes a command CMD received from the memory controller 100 and a mode register 212 that sets an operation mode of the semiconductor memory device 200 a.”);
wherein the semiconductor memory device includes:
a memory cell array (memory cell array 300 within semiconductor memory device 200a) including a plurality of volatile memory cells (Paragraph [0062]: “In other example embodiments, each of the plurality of semiconductor memory devices 200 a˜200 n may be a memory device including dynamic memory cells such as a dynamic random access memory (DRAM).”
The Examiner finds the memory cell array 300 being dynamic memory cells such as DRAM as disclosed in Cha teaches the claimed “memory cell array including a plurality of volatile memory cells”.), which are connected to word-lines and bit-lines and are divided into a plurality of sub array blocks arranged in a first direction and a second direction crossing the first direction (Paragraph [0079]: “The memory cell array 300 may include first through fourth bank arrays 310˜340. The row decoder 260 may include first through fourth bank row decoders 260 a˜260 d respectively coupled to the first through fourth bank arrays 310˜340, the column decoder 270 may include first through fourth bank column decoders 270 a˜270 d respectively coupled to the first through fourth bank arrays 310˜340, and the sense amplifier unit 285 may include first through fourth bank sense amplifiers 285 a˜285 d respectively coupled to the first through fourth bank arrays 310˜340. Each of the first through fourth bank arrays 310˜340 may include a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL.” 
The Examiner finds the first through fourth bank arrays 310 to 340 having a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL as disclosed in Cha teaches the claimed “connected to word-lines and bit-lines and are divided into a plurality of sub array blocks arranged in a first direction and a second direction crossing the first direction”.);
a first error correction circuit (error correction circuit 400) configured to generate parity data based on main data using a first error correction code (ECC) represented by a first generation matrix (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data and may store the main data MD and the parity data in the memory cell array 300.”
Paragraph [0143]: “FIG. 12 illustrates an example of a generation matrix that is used when the parity generator of FIG. 11 generates the parity data according to example embodiments.”
The Examiner finds the error correction circuit 400 performing an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data from the parity generator as illustrated in FIG. 11 of Cha teaches the claimed “first error correction circuit configured to generate parity data based on main data using a first error correction code (ECC) represented by a first generation matrix”.);
an input/output (I/O) gating circuit (input/output (I/O) gating circuit 290) connected between the memory cell array and the first error correction circuit; and
a control logic circuit (control logic (or control logic circuit) 210) configured to control the first error correction circuit and the I/O gating circuit based on a command and address from the memory controller (Paragraph [0093]: “The control logic circuit 210 may control operations of the semiconductor memory device 200 a. For example, the control logic circuit 210 may generate control signals for the semiconductor memory device 200 a in order to perform a write operation or a read operation. The control logic circuit 210 may include a command decoder 211 that decodes a command CMD received from the memory controller 100 and a mode register 212 that sets an operation mode of the semiconductor memory device 200 a.”
The Examiner finds the control logic circuit 210  controlling operations of the semiconductor memory device 200 a based on the decoded command CMD received from the memory controller 100 as disclosed in Cha teaches the claimed “control logic circuit configured to control the first error correction circuit and the I/O gating circuit based on a command and address from the memory controller”.); and
wherein the control logic circuit is configured to: (i) store the main data and the parity data in (k+1) target sub array blocks (first memory blocks 311 to 314 of bank array 310) in the second direction (Paragraph [0098]: “Referring to FIG. 4A, a memory cell MC may include a resistive element RE connected to a bit line BTL and a word line WL. Such a resistive memory cell having a structure without a selection element may store data by a voltage applied between bit line BL and word line WL.” The Examiner notes voltage is applied to both the bit line BL and word line WL during storage.) among the sub array blocks (first through fourth bank arrays 310 to 340),
However, Cha does not explicitly disclose that the number of first memory blocks 311 to 314 of bank array 310 can be a greater number of memory blocks than those illustrated in Figure 7.
The Examiner finds it would have been obvious to a person having ordinary skill in the art at the time that the invention was filed to have the ellipsis, illustrated in Figure 7, represent three additional first memory banks (hereinafter referred as 312a, 312b and 312c), resulting in a total number of six first memory banks (i.e., 311, 312, 312a, 312b 312c, and 313). The Examiner notes the ellipsis represents an omission of memory blocks from being illustrated and thus, the Examiner finds it would have been obvious for the omitted amount of first memory banks to be any arbitrary number, such as a total of six first memory banks. The Examiner, therefore, finds it would it would have been obvious to one having ordinary skill in the art at the time the application was filed to include additional first memory banks in first bank array 310. This combination is merely a difference of the amount of first memory banks as omitted by the ellipsis of Figure 7 that does no more than perform the same known processes and yield same predictable results as disclosed in Cha.
and (ii) control the I/O gating circuit such that a portion of the (k+1) target sub array blocks (four first memory blocks (i.e., 312a, 312b, 312c and 313)) store both a portion of the main data and a portion of the parity data, and where k is an even integer greater than two (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data and may store the main data MD and the parity data in the memory cell array 300.”
Paragraph [0121]: “When the engine configuration selection signal ECSS indicates a first engine configuration mode, the error correction circuit 400 may operate as one ECC engine that performs an ECC encoding on 2h-bit write data to generate (h+1)-bit parity data, and performs an ECC decoding on 2h-bit read data and (h+1)-bit read parity data. Here, h may be natural number equal to or greater than two. In some embodiments, h may be 7. Therefore, the main data MD includes 128 bits and the parity data includes 8 bits. The 128 bits of main data MD may be stored in the normal cell array NCA and the 8 bits of parity data may be stored in the redundancy cell array RCA. In one embodiment, the 128-bit main data and the 8-bit parity data may be simultaneously output form the first memory blocks 311˜313 and the second memory block 314 of FIG. 7 in response to a first address.”
The Examiner finds the 128 bits of main data MD stored in the normal cell array NCA (e.g., four first memory blocks (i.e., 312a, 312b, 312c and 313) and the 8 bits of parity data stored in the redundancy cell array RCA (e.g., second memory block 314 as illustrated in Figure 7) within semiconductor memory device 200 a as disclosed in Cha teaches the claimed “control logic circuit is configured to: (i) store the main data and the parity data in (k+1) target sub array blocks in the second direction among the sub array blocks, and (ii) control the I/O gating circuit such that a portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, and where k is an even integer greater than two.” Specifically, the Examiner finds the four first memory blocks (i.e., 312a, 312b, 312c and 313) teaches the claimed “k is an even integer greater than two”. The Examiner further finds four first memory blocks (i.e., 312a, 312b, 312c and 313) and second memory 314 of first bank array 310 storing both main data MD and parity data as disclosed in Cha teaches the claimed “portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, and where k is an even integer greater than two.”).
However, the Examiner finds Cha does not teach or suggest the claimed “memory system, comprising: a semiconductor memory device; and a memory controller configured to control the semiconductor memory device; wherein the semiconductor memory device includes: a memory cell array including a plurality of volatile memory cells, which are connected to word-lines and bit-lines and are divided into a plurality of sub array blocks arranged in a first direction and a second direction crossing the first direction; a first error correction circuit configured to generate parity data based on main data using a first error correction code (ECC) represented by a first generation matrix; an input/output (1/O) gating circuit connected between the memory cell array and the first error correction circuit; and a control logic circuit configured to control the first error correction circuit and the I/O gating circuit based on a command and address from the memory controller; and wherein the control logic circuit is configured to: (i) store the main data and the parity data in (k+1) target sub array blocks in the second direction among the sub array blocks, and (ii) control the I/O gating circuit such that each of at least two target sub array blocks of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, and where k is an even integer greater than two.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  
Claims 2-10, 12-16 and 18-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112